Citation Nr: 1733628	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to November 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).  

Although the Veteran's September 2010 claim was for entitlement to service connection specifically for hepatitis C, other forms of hepatitis have been raised by the record. In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other findings of record, the Board has recharacterized the claim as reflected on the title page to include all forms of hepatitis.

The Veteran testified at July 2012 Travel Board hearing.  The hearing transcript has been associated with the claims file.  

This matter was remanded by the Board in February 2014 for additional development.  The requisite development having been completed, the directives have been substantially complied with as to the issue decided herein and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran does not have a current or past diagnosis of any form of hepatitis, to include hepatitis C.


CONCLUSION OF LAW

The criteria for service connection for hepatitis, to include hepatitis C, have not been met.  38 U.S. C .A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter pertinent to the instant claims in September 2010, before the unfavorable adjudication of this issue in February 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. As the original letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Board's previous remand of February 2014 requested any further private and VA records be associated with the Veteran's claims file; no additional records were found either with VA or from the Veteran.  All private treatment records authorized for release or submitted are associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in April 2014 pertinent to the instant claim. The Board finds that the examination and opinion provided were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran.

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Service Connection for Hepatitis

A. Legal Criteria for Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Hepatitis C is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Hepatitis Evidence and Analysis

The Veteran is claiming service connection for hepatitis C, which he asserts came from a blood transfusion following medical treatment for an August 1975 motorcycle accident, where he ruptured his liver, among other injuries sustained in that accident. See July 2012 Board Hearing Transcript. Because of commonalities of symptomatology and other factors, the Board has expanded the original claim to include all forms of hepatitis.

In regard to service connection claims pertaining to hepatitis C in particular, VA has set forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  The medical recognized risk factors are: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  See VA Adjudication Procedure Manual, M21-1 III.iv.4.I.1.j.

VA has indicated that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  Id.  It is indicated that the large majority of hepatitis C infections could be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use. Id. 

Service treatment records are negative for any diagnoses or treatment for hepatitis of any form. Those records do refer to the August 1975 motorcycle accident and subsequent treatment, which included surgery to repair a lacerated liver, along with a blood transfusion.  No residuals were noted after the recovery from that accident and medical treatment.  

During his July 2012 hearing, the Veteran noted he had liver function tests in approximately 1986 or 1987 by his recollection. The claims file indicates in November 1985, the Veteran was found to have elevated liver enzymes after a physical exam.  Per a statement provided by the Veteran in October 2010, the Veteran at the time had denied risk factors of intravenous drug use, intranasal cocaine use, high risk sexual activity, hemodialysis, tattoos or body piercing, sharing of tooth brushes or razor blades, and acupuncture.  The Veteran also stated he did not ever work in health care or was exposed to bodily fluids of contaminated persons.

In January 2002, the Veteran was seen at a VA facility on a directed consultation regarding the possibility of hepatitis B from his primary care provider.  Blood tests were accomplished and his HepSAB was positive, indicating immunity for hepatitis B.  The examiner noted that the Veteran's liver function tests have been abnormal since 1985, with mild elevation in his alkaline phosphatase, gamma-glutamyl tranferase, nucleotidase percentage, and transaminases.  The examiner noted the Veteran has never been symptomatic for a hepatic illness.  A workup included repeated hepatitis serologies which indicated HCV negative (negative for hepatitis C).  This examiner stated the Veteran does not have viral hepatitis, though he could not explain the liver function test abnormalities with certainty.  The examiner posited that steatohepatitis (fatty liver disease) may be a cause, but a liver biopsy would confirm or deny that. 

In July 2002, the Veteran was seen at a VA gastroenterology clinic for reported elevated liver function test indicators and as a followup for a liver biopsy accomplished the previous month.  The Veteran reported he had not had any symptoms of liver disease, no hematemesis, no blood in his stools, no abdominal swelling, and no extremity swelling.  The Veteran self-reported that he had elevated liver enzymes since 1987, and denied alcohol use since leaving the military in 1985.  The VA physician examiner reported the Veteran was negative for HCV (hepatitis C) and negative for hepatitis A.  The Veteran's hepatitis B serology was positive for HepSAB (indicating immunity for hepatitis B) and negative for HepSAg (indicating the lack of hepatitis A).  Regarding the Veteran's assertion he had elevated liver enzymes, the examiner noted the Veteran's liver biopsy was negative and his autoimmune serology, ASM (anti-smooth muscle antibodies) and ANA (antinuclear antibodies) were negative.  The examiner said the Veteran does not have active viral hepatitis and that his current liver enzymes were within normal limits and peaked in 1996.  The examiner continued, saying the Veteran had no pathology to explain his episode of liver enzyme elevation.  The examiner finished by saying that further followup was not required, given this workup was extensive, and recommended infrequent liver enzyme monitoring as necessary.

In August 2013, the Veteran received the results of blood work done with regard to any liver issues, and the results were hepatitis C was "nonreactive," and the remaining liver function and liver enzyme tests were within normal limits.

A March 2014 VA outpatient treatment record shows hepatitis B test was negative.  

In April 2014, the Veteran received a VA hepatitis, cirrhosis, and other liver conditions examination.  This examiner noted at the outset that the Veteran's liver enzymes had been abnormal in the past, but now considered it resolved, and that he had consistently normal liver enzyme values each visit since 2005.  This examiner stated that the Veteran does not have any signs or symptoms attributable to chronic or infectious liver disease, and that he has not been diagnosed with hepatitis C.  This examiner did note the August 1975 accident and subsequent surgery for a lacerated liver.

This examiner provided an opinion, saying the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that the Veteran does not have viral hepatitis or any chronic residuals of hepatitis, as shown by over 25-plus years of hepatitis panel testing and multiple liver biopsies.  The mildly elevated liver enzymes were noted from 1987 to 2005, with a peak around 1996, but the Veteran was never symptomatic for any hepatitis or liver illness, and the liver enzyme levels have remained within normal limits since 2005.  The examiner concluded by stating the Veteran never has had, nor now has viral hepatitis, and that the Veteran's claim is less likely than not (less than 50 percent probability) related to blood transfusions received in military service in conjunction with his August 1975 surgery.

The Board finds the VA examination and opinion to be probative, because the examiner was thorough and examined the Veteran's claims file in detail.  The April 2014 examiner had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

The Board is cognizant that the Veteran believes he has hepatitis C as a result of his August 1975 surgery and accompanying blood transfusion. The Veteran is competent to describe symptoms and other observable facts pertaining to his claim. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). However, the Veteran is not a medical professional, and thus as a lay person is not competent to render a medical opinion as to the etiology of the claimed hepatitis and find that his lay statements are outweighed by the competent and probative medical evidence as noted above.  Thus, the Board finds the Veteran's statements to be of only limited probative value.

Upon review of all the evidence of record, the Board finds that the Veteran does not have any form of hepatitis, and thus, the requirement for a current disability is not met. The Board finds that a preponderance of the evidence is against the claim of service connection for hepatitis on a direct basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for hepatitis is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


